CORNELIA G. KENNEDY, Circuit Judge,
concurring.
I agree with the panel that plaintiff-appellant does not have a claim under the I.C.C. order for the cancellation of the insurance. I also agree that her tort claim that the railroad failed to notify her deceased husband of his change in insurance coverage is barred by the statute of limitations. However, I differ as to the rationale for the denial of the tort claim and would prefer to rest upon the reasons stated by the District Court.
The District Court ruled for the defendants-appellees on their motions for summary judgment. It found that the facts were not in dispute that the decedent had been covered by the $30,000 non-union life insurance policy until the merger in 1968, when, pursuant to labor agreements, the decedent became a union member covered only by the $6,000 union group-life insurance policy. However, subsequent to that, during 1970-72, decedent was again placed on an exempt or non-union status and was again covered by the $30,000 policy. At his request, in 1972, he was transferred back to a union position and once again was covered by the $6,000 policy. The District Court only considered the tort claim of whether decedent should have been warned when he was last transferred from non-union to union status. It held that that state claim was not recognizable by Tennessee law and was barred by New York’s statute of limitations.
*836The panel holds that there is a federal right to be notified when the decedent was first transferred from non-union to union status based on the I.C.C.’s order in this case. It goes on to hold that this federal right is barred by the statute of limitations. Further, it holds that national concerns with railroads and their mergers preempted any state tort claim for failure to warn when the decedent was first transferred.
I do not think the Court need reach these questions as it is clear that the first failure to warn was not the proximate cause of the injury in the present case. To be actionable, an act of negligence must have been a proximate cause of the claimed tortious event. An intervening cause which is independent of the negligence absolves the first negligent actor of his liability. See Hicks v. United States, 511 F.2d 407, 421, 167 U.S.App.D.C. 169 (1975) (finding no intervening cause); Michael v. United States, 338 F.2d 219, 221 (6th Cir. 1964) (finding an intervening cause). Had the decedent died before being placed again on non-union status, then the injury would have been caused by the first failure to warn. However, when he was transferred to non-union status after the merger, he was again covered. Had he died during this period of coverage, his widow would have recovered the full $30,-000 despite any failure to warn at the time of the merger. Her failure to recover $30,-000 was caused by a failure to warn of the change in coverage when he was transferred to union status a second time. This second failure to warn is thus an independent and intervening cause of the injury. The record does not indicate that this second failure to warn was in any way related to the merger. Therefore, the proximate cause of the injury — the alleged second failure to warn — cannot give rise to a federal cause of action.
There remain to be considered the decedent’s widow’s claims under state theories. The District Court found that at the time of the second transfer the contract was with a New York insurance company and a Pennsylvania railroad company. The policies were issued in New York. The decedent’s duty station was Memphis, Tennessee. The court found that it was in Tennessee where allegedly the decedent should have been warned of the change in insurance coverage so he could extend the coverage himself and where the benefits were to be paid.
A federal court when considering the state claims in a diversity case must apply the conflict of laws rules prevailing in the forum state. In Tennessee, the law of the place of wrong, or lex loci delicti, controls an action sounding in tort. See Telecommunications, Engineering Sales & Services Corp. v. Southern Telephone Supply Co., 518 F.2d 392, 394 (6th Cir. 1975) (Georgia law applied as that is place of alleged failure to discharge employee who had signed a contract in Tennessee not to work for competitor); Winters v. Maxey, 481 S.W.2d 755, 756 (Tenn.1972).
Tennessee does not recognize a claim against the employer for failure to warn the beneficiaries of a group insurance contract that the contract was being cancelled. The parties to the contract are the employer and the insurer, not the employees who are the beneficiaries. See Davis v. Metropolitan Insurance Co., 161 Tenn. 655, 660-61, 32 S.W.2d 1034 (1930). Thus, the decedent’s widow in the present case is without a remedy under federal or state law for her claim and the judgment of the District Court should be affirmed.